DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 5/6/2020.
 Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject matter
Claim(s) 1-10 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described further below in this document.  However, the claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1
A coupling assembly
Refrigeration device
First shell
busbar
Claim 5
a sub-winding for each phase of the stator, and each sub-winding comprises a head joint and a tail joint, all the head joints are connected to one terminal of the compressor, and all the tail joints are connected to the other terminal of the compressor.
Claim 6
A refrigeration device, and
wherein the compressor is provided in the second shell;
a frequency converter being set in the second shell;
a coupling assembly being provided in the second shell and connected with the frequency converter and the compressor, respectively; and
a controller being provided in the second shell and connected with the coupling assembly, the frequency converter and the compressor . . . .
Claim 10
a detection device 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 1
Coupling assembly (assembly for coupling), there is insufficient information in the specification and drawings to determine the structure of this element.  
Claim 10
Detection device, (device for detecting) the rotation speed per. Par. 32 of the published application. There is insufficient information in the specification and drawings to determine the structure of this element.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1
Coupling assembly (assembly for coupling), there is insufficient information in the specification and drawings to determine the structure of this element.  
Claim 10
Detection device, (device for detecting) the rotation speed per. Par. 32 of the published application. There is insufficient information in the specification and drawings to determine the structure of this element.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “critical rotation speed,” which appears to possibly be defined in the specification, for example, in par. 8 of the published application, which discusses a speed at which a “field weakening angle” occurs.  However, the “critical rotation speed”, for rotating machinery, typically, refers to a resonant/natural frequency.  Thus, the meaning of the term is not clear. 
The claim recites a “no-load back-emf coefficient”.  This is shown graphically as E0 in Fig. 3 for the structure of the star connection winding and Fig. 5 for the structure for the delta connection winding.  The E0 in these figures appears to designate a distance between certain points on the structure of the winding.  The meaning of E0 in the claims, and in the figures, is not clear.    
The claim recites, 
“a relationship between the EO, the P, the I1, the Ld, the nl, and the Udc satisfies (EO - P x I1 x Ld) x nl = 0.6 Udc,
wherein nl < nO, and nO - nl <1 r/s;”
It is not clear what units are being used to express the rotation speed nl (i.e. rpm, rps?).  Also, in the last line, the meaning or r/s is not clear.  
Also, since .6 Udc (right hand side of the equation) is a busbar voltage, in order to equate the left hand side of the equation to the right hand side of the equation, the units on the left hand side of the equation must reduce to a voltage.  The left hand side of the equation requires multiplying Amps (l1, “output current) times inductance (Ld, of the permanent magnet motor) times nl (rotation speed).  It is not clear how these dimensions are reduced to units reflective of a voltage at the busbar.  Further, the meaning of busbar voltage is not clear, because the busbar and how it interfaces with the rest of the system is not shown in the figures.       
Claim 6 recites, 
“6. A refrigeration device comprises:
the compressor according to claim 1;”
It is not clear if applicant intends for this to be an independent or dependent claim.  For the purposes of prosecution, the claim will be examined as if it is an independent claim.   
See the drawing objection.  Many of the structural features listed in this claim are not shown in the Figures, and thus their arrangement is not clear. 
It is not clear if “a frequency converter” and “a coupling assembly” are referring back to the same items recited in parent claim 1. 
The equation in claim 6 has the same issues as those recited in the rejection of claim 1.
Claims 1 and 10.
These claims recite a “coupling assembly” and a “detection device”.  The terms assembly and device, being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all limitations. Here, the terms’ functions are disclosed in the specification, however, the corresponding structure that is capable of performing the claimed function is not provided in the specification. A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a §112(f) limitation claim interpretation. Because the specification fails to provide an adequate description of a structure for the flow control unit, the boundary of claim is not clearly defined. A claim without clear defined boundaries is rendered indefinite."
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Regarding claim 1, the closest prior art of record is US 2019/0245470 to Nigo.  Nigo teaches a compressor  for a refrigeration device (title Fig. 2), the refrigeration device comprising a coupling assembly (see 112 rejection of this term) and a frequency converter connected to one end of the coupling assembly, the compressor comprising:
a first shell (at least part of the outer casing shown in Fig. 2); and
a permanent magnet motor (1, Fig. 2) being set in the first shell and connected to the other end of the coupling assembly;
wherein:
a critical rotation speed of the permanent magnet motor is nO; (see 112 rejection, every motor will typically have a natural frequency). 
a number of poles of the permanent magnet motor is P; (every motor will inherently have some number P of poles) 
the permanent magnet motor comprises a winding (3, Fig. 2, par. 56), 
when the winding of the permanent magnet motor is in a star connection (Fig. 8a),
a busbar voltage of the frequency converter is Udc, (see 112 rejections regarding “busbar voltage”, also the system will inherently have voltages present at various places in the system)
a no-load back-EMF coefficient of the permanent magnet motor is EO, (such a coefficient is inherently present in similar motor systems).
The art of record does not teach,   
when a preset rotation speed of the permanent magnet motor is nl, a direct axis inductance of the permanent magnet motor is Ld, and an output current of the frequency converter is I1,
a relationship between the EO, the P, the I1, the Ld, the nl, and the Udc satisfies (EO - P x I1 x Ld) x nl = 0.6 Udc,
wherein nl < nO, and nO - nl <1 r/s; and
when the winding of the permanent magnet motor is in the star connection, a rotation speed of the permanent magnet motor is less than the nO.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763